The Supreme Court did not improvidently exercise its discretion in granting the respondents’ motion to vacate their default in answering the complaint and to compel the plaintiff to accept their answer, as the defendants demonstrated both a reasonable excuse for their default and the existence of a potentially meritorious defense (see Westchester Med. Ctr. v Hartford Cas. Ins. Co., 58 AD3d 832 [2009]; Jaskiel v Tsatskis, 57 AD3d 619 [2008]; Hospital for Joint Diseases v Dollar Rent A Car, 25 AD3d 534 [2006]; Fekete v Camp Skwere, 16 AD3d 544, 545 [2005]). Rivera, J.E, Miller, Balkin, Leventhal and Hall, JJ., concur.